                                                                                       FILED
                                                                              2019 Sep-18 PM 12:03
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       WESTERN DIVISION

JUNA EMMA FLORES,                       )
                                        )
      Petitioner,                       )
                                        )
v.                                      )   Case No. 7:19-cv-00865-KOB-HNJ
                                        )
PATRICIA A. BRADLEY, Warden,            )
                                        )
      Respondent.                       )

                           ORDER OF DISMISSAL
      On June 7, 2019, the magistrate judge ordered the respondent to show cause

why the relief requested by the petitioner should not be granted. (Doc. 2).   The

copy of that Order served on the petitioner at the address provided by her was

returned to the court marked “No longer here.” (Doc. 3). Therefore, the court

located the petitioner at FMC Carswell, in Fort Worth, Texas, and on June 18,

2019, ordered the petitioner to notify the court within fourteen days that FMC

Carswell was her correct address and that she wished to continue prosecuting this

action. (Doc. 4).

      When that time expired and the petitioner failed to comply with that Order,

or otherwise respond to the court, the magistrate judge entered a report and

recommendation that this action be dismissed due to the petitioner’s tacit

acknowledgement that she did not wish to continue to prosecute this action.
(Doc. 6). Although the petitioner was advised of her right to file specific written

objections within fourteen days, she filed no objections.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the

magistrate judge’s report and ACCEPTS his recommendation. Accordingly, the

court ORDERS that this action is DISMISSED WITHOUT PREJUDICE

because of the petitioner’s failure to prosecute.

      The respondent’s motion to dismiss (doc. 5), based on the merits of the

petitioner’s claim under the First Step Act, is found to be MOOT.

      DONE and ORDERD this 18th day of August, 2019.




                                        ____________________________________
                                        KARON OWEN BOWDRE
                                        CHIEF UNITED STATES DISTRICT JUDGE




                                           2
                               United States Court of Appeals
                                         Eleventh Circuit
                                      56 Forsyth Street, N.W.
                                      Atlanta, Georgia 30303

David J. Smith                                                       In Replying Give Number
Clerk of Court                                                       of Case and Names of Parties


         NOTICE TO PRISONERS CONCERNING CIVIL APPEALS

         The Prison Litigation Reform Act of 1995 (effective April 26, 1996) now REQUIRES
that all prisoners pay the Court’s $500.00 docket fee plus $5.00 filing fee (for a total of $505.00)
when appealing any civil judgment.

       If you wish to appeal in a civil case that Act now requires that upon filing a notice of
appeal you either:

       (1)       Pay the total $505.00 fee to the clerk of the district court from
                 which this case arose; or

       (2)       arrange to have a prison official certify to the district court from
                 which the appeal arose the average monthly deposits and balances
                 in your prison account for each of the six months preceding the
                 filing of a notice of appeal.

       If you proceed with option (2) above, the Act requires that the district court order you to
pay an initial partial fee of at least 20% of the greater of either the average monthly deposits or
of the average monthly balances shown in your prison account. The remainder of the total
$505.00 fee will thereafter be deducted from your prison account each month that your account
balance exceeds $10.00. Each such monthly deduction shall equal 20% of all deposits to your
prison account during the previous month, until the total $505.00 fee is paid. (If your prison
account statement shows that you cannot pay even the required initial partial fee, your appeal
may nevertheless proceed, BUT THE TOTAL $505.00 FEE WILL BE ASSESSED AGAINST
AND WILL BE DEDUCTED FROM FUTURE DEPOSITS TO YOUR PRISON ACCOUNT.)

        Fees are not refundable, regardless of outcome, and deductions from your prison account
will continue until the total $505.00 fee is collected, even if an appeal is unsuccessful.

                                                  3
    David J. Smith
    Clerk of Court


                     PLRA Notice




4
